Citation Nr: 1755434	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  10-46 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome (PFS).

2.  Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome (PFS).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 



INTRODUCTION

The Veteran served in the United States Marine Corps from October 2005 to October 2009 and is a recipient of the Combat Action Ribbon.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In a decision issued in September 2015, the Board granted, in pertinent part, separate 10 percent disability ratings for the Veteran's left and right knee PFS.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2016 Order, the Court granted a Joint Motion for Partial Remand (JMR) and vacated and remanded the Board's September 2015 decision as to the issues of initial disability ratings greater than 10 percent for right and left PFS, for development consistent with the March 2016 JMR. 

In September 2016 and April 2017, the Board remanded the issues for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, there has not been sufficient compliance with the instructions of the April 2017 remand.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

In the April 2017 remand, the Board requested that the Veteran be afforded an additional VA examination.  The Board noted that, the Court has recently determined in Correia v. McDonald, 28 Vet. App. 158 (2016), that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include range of motion joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Although the Veteran was afforded a VA examination in May 2017, the examination was not compliant with Correia.  

In addition, the examiner reported that the Veteran had, "less movement than normal due to ankylosis, adhesions, etc."  However, the examiner also checked the box to indicate that the Veteran did not have ankylosis in the left and right knees.  As these findings are contradictory, an additional examination is warranted.      

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records dated from December 2016 to the present.

2.  Afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  All necessary diagnostic testing and evaluation must be performed.

The examiner should elicit from the Veteran, and record in the examination report, the existence, extent, frequency, duration, severity, and impact of the Veteran's flare-ups.

The examiner should provide all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  See Correia v. McDonald, 28 Vet. App. 158 (2016)

If the examiner is unable to conduct any of the required range of motion testing, or concludes that such testing is unnecessary, he or she should clearly explain why that is so.

The examiner is specifically asked to opine as to whether pain could significantly limit functional ability during a flare-up or as a result of repetitive use, and express any such loss of function in terms of degrees of additional loss of range of motion; or explain why such opinion is not feasible. 

The examiner must provide explanatory rationale for all opinions expressed, if necessary, citing to specific evidence in the file supporting the conclusions.  If the examiner is unable to provide any requested opinion without resorting to mere speculation, he or she must explain why this is so.

3.  Readjudicate the claim. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
L. M. BARNARD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







